                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-150-MOC-DCK

 THOMAS MANNING,                                         )
                                                         )
                  Plaintiff,                             )
                                                         )
     v.                                                  )
                                                         )
 WALMART, INC.,                                          )
                                                         )
                  Defendant.                             )
                                                         )

                               AGREED CONFIDENTIALITY ORDER

          The parties have agreed to and have submitted to the Court a “Joint Motion And Stipulation

For Entry Of Confidentiality Order” (Document No. 15), and for good cause shown the Court

hereby enters, the following Confidentiality Order:

          1.     This Order shall govern the disclosure of materials designated as Confidential

Material in this litigation. Confidential Material, as used in this Order, shall refer to any document

or item designated as Confidential or Highly Confidential – Attorneys’ Eyes Only, including but

not limited to, documents or items produced during discovery, all copies thereof, and the

information contained in such material. Nothing in this Order shall require any party to produce

any specific documents or category of documents which a party deems inappropriate for

production.

Definitions of Confidential Material

          2.     Confidential Material, as used in this Order, consists of the following materials and

categories of materials:

                 a. Materials relating to any privileged, confidential, or nonpublic
                 information, including, but not limited to, trade secrets, research,




     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 1 of 15
               design, development, financial, technical, marketing, planning,
               personal, or commercial information, as such terms are used in the
               Federal Rules of Civil Procedure (Fed. R. Civ.) and any applicable
               case law interpreting Fed. R. Civ. 26(c)(1)(G) contracts; non-public
               compilations of retail prices; proprietary information; vendor
               agreements; personnel files; claim/litigation information; and
               nonpublic policies and procedures shall be deemed Confidential.

               b. Materials containing corporate trade secrets, nonpublic research
               and development data, including, but not limited to, cost data,
               pricing formulas, inventory management programs, and other sales
               or business information not known to the public; information
               obtained from a non-party pursuant to a non-disclosure agreement;
               and customer-related Protected Data shall be deemed Highly
               Confidential – Attorneys’ Eyes Only.

               c. Protected Data shall refer to any information that a party believes
               in good faith to be subject to federal, state or foreign data protection
               laws or other privacy obligations. Examples of such data protection
               laws include but are not limited to The Gramm-Leach-Bliley Act,
               15 U.S.C. § 6801 et seq. (financial information); and, The Health
               Insurance Portability and Accountability Act and the regulations
               thereunder, 45 CFR Part 160 and Subparts A and E of Part 164
               (medical information). Certain Protected Data may compel
               alternative or additional protections beyond those afforded Highly
               Confidential – Attorneys’ Eyes Only material, in which event the
               parties shall meet and confer in good faith, and, if unsuccessful, shall
               move the Court for appropriate relief.

The parties shall not designate as confidential information anything that is already public

knowledge.

       3.      The parties agree that such Confidential Material as described in Paragraph 2

should be given the protection of an order of this Court to prevent injury through disclosure to

persons other than those persons involved in the prosecution or defense of this litigation.

Procedure for Designating Information as Confidential

       4.      To designate information as confidential, the producing party shall mark

Confidential Material with the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” Parties shall submit confidential discovery responses, such as


                                                  2
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 2 of 15
answers to interrogatories or answers to requests for admissions, in a separate document stamped

with the appropriate legend designating those responses as Confidential Material. The Receiving

Party may make copies of Confidential Material and such copies shall become subject to the same

protections as the Confidential Material from which those copies were made.

               a. Information on a disk or other electronic format (e.g., a native
               format production) may be designated confidential by marking the
               storage medium itself (or the native file’s title) with the legend
               “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
               ATTORNEYS’ EYES ONLY.” The Receiving Party shall mark
               any hard-copy printouts and the storage medium of any permissible
               copies of such electronic material with the corresponding legend
               contained on the original and such copies shall become subject to
               the same protections, as the Confidential Material from which those
               copies were made.

               b. Information disclosed at any deposition of a party taken in this
               action may be designated by the party as confidential by indicating
               on the record at the deposition that the information is confidential
               and subject to the provisions of this Order. Alternatively, the party
               may designate information disclosed at the deposition as
               confidential by notifying the court reporter and other parties in
               writing, within fifteen (15) business days of receipt of the transcript,
               of the specific pages and lines of the transcript which are designated
               as confidential. The parties may agree to a reasonable extension of
               the 15-business-day period for designation. Designations of
               transcripts will apply to audio, video, or other recordings of the
               testimony. During such 15-business-day period, the entire transcript
               shall receive confidential treatment. Upon such designation, the
               court reporter and each party shall affix the “CONFIDENTIAL” or
               “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
               legend to the designated pages and segregate them as appropriate.

       5.      A producing party may change the confidentiality designation of materials it has

produced, as follows: (1) The producing party must give the receiving parties notice of the change

by identifying the documents or information at issue. Once notice is given, the receiving party

must make good-faith efforts to ensure that the documents or information are accorded treatment

under the new designation. (2) Within a reasonable period after giving notice, the producing party

must reproduce the documents or information in a format that contains the new designation. (3)

                                                  3
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 3 of 15
If such information has been disclosed to persons not qualified pursuant to paragraph(s) (12-13)

below, the party who disclosed such information shall (a) take reasonable efforts to retrieve

previously disclosed Confidential Material; (b) advise such persons that the material is

Confidential; and (c) give the producing party written assurance that steps (a) and (b) have been

completed.

Data Security

       6.       The Parties agree to provide adequate security to protect data produced by the other

party(ies) or by non-parties. This includes secure data storage systems, established security

policies, and security training for employees, contractors and experts. Adequate security also

includes such measures as data encryption in transit, data encryption at rest, data access controls,

and physical security, whether hosted/outsourced to a vendor or on premises. At a minimum, any

receiving party subject to the terms of this Confidentiality Order, will provide reasonable measures

to protect non-client data consistent with the American Bar Association Standing Committee on

Ethics and Professional Responsibility, Formal Opinion 477R.

Clawback Provisions

       7.       The production of privileged or work-product protected documents, electronically

stored information (ESI) or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding.

       8.       This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence (FRE) 502(d)) and shall be enforceable and granted full faith and credit

in all other state and federal proceedings by 28 U.S. Code § 1738. In the event of any subsequent

conflict of law, the law that is most protective of privilege and work product shall apply.




                                                 4
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 4 of 15
       9.      Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

       10.     If the receiving party has reason to believe that a produced document or other

information may reasonably be subject to a claim of privilege, then the receiving party shall

immediately sequester the document or information, cease using the document or information and

cease using any work product containing the information, and shall inform the producing party of

the beginning BATES number of the document or, if no BATES number is available, shall

otherwise inform the producing party of the information.

       11.     Within 14 days of being notified of the inadvertent production by the receiving

party, a producing party must give written notice to any receiving party asserting a claim of

privilege, work-product protection, or other ground for reclaiming documents or information (a

“clawback request”). After a clawback request is received, the receiving party shall immediately

sequester the document (if not already sequestered) and shall not review or use that document, or

any work product containing information taken from that document, for any purpose. The parties

shall meet and confer regarding any clawback request.

Who May Receive Confidential and Highly Confidential Information

       12.     Confidential Material. Any Confidential Material and the information contained

therein shall be disclosed only to the Court, its staff, in-house counsel and outside counsel of record

for each party, and also shall be disclosed on a need-to-know basis only to the parties, counsel’s

staff personnel, employees of a party to whom disclosure is necessary in connection with the

preparation for and trial of this action, and any witnesses in the case (including consulting and




                                                  5
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 5 of 15
testifying experts) as may from time to time reasonably be necessary in prosecution or defense of

this action.

        13.    Highly Confidential—Attorneys’ Eyes Only Material. Material and information

designated as “Highly Confidential—Attorneys’ Eyes Only” shall only be disclosed to the Court,

its staff, in-house and outside counsel of record for each party, the secretarial, clerical, and

paralegal staff of each, and consulting and testifying experts retained by a party in this action.

        14.    Restriction on Disclosure to Direct Competitors. Notwithstanding the foregoing,

Confidential Material shall not be disclosed to any current or former employees of, or current or

former consultants, advisors, or agents of, a direct competitor of any party named in the litigation.

If a Receiving Party is in doubt about whether a particular entity is a direct competitor of a party

named in this lawsuit, then before disclosing any Confidential Material to a current or former

employee, consultant, advisor, or agent of that entity, the Receiving Party’s counsel must confer

with counsel for the Producing Party.

        15.    Persons Receiving Confidential Information Must Sign Exhibit A. Counsel for each

party shall advise all persons to whom Confidential Material is disclosed pursuant to this Order of

the existence of this Order and shall provide all such persons (other than the Court and its staff)

with a copy of this Order. Counsel shall also require such persons to execute the Affidavit attached

as Exhibit A, prior to the disclosure of Confidential Material.

        16.    Duties in the Event of Unauthorized Disclosures. It shall be the obligation of

counsel, upon learning of any unauthorized disclosure or threatened unauthorized disclosure of

Confidential Information, or any other breach or threatened breach of the provisions of this Order,

to promptly notify counsel for the Producing Party. The notification shall be supplemented with

reasonable details of the circumstances of the disclosure in order to permit the producing party to



                                                  6
      Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 6 of 15
understand and take appropriate steps. Each party and its counsel agree to take reasonable and

good-faith efforts to contain or limit any breach promptly upon receiving notice of it, and to make

reasonable and good-faith attempts to retrieve any unauthorized disclosure of documents or

information. This provision does not limit the producing party’s entitlement to damages resulting

from any breach of this Order.

Authorized Uses of Confidential Material

       17.     Confidential Material shall only be used for the purpose of litigating the above-

captioned lawsuit and may not be used in other lawsuits.

       18.     Persons having knowledge of Confidential Material and information due to their

participation in the conduct of this litigation shall use such knowledge and information only as

permitted herein, and shall not disclose such Confidential Material, their contents, or any portion

or summary thereof to any person(s) not involved in the conduct of this litigation.

       19.     If any person having access to the Confidential Material herein shall violate this

Order, he/she may be subject to sanctions by the Court and may be liable to pay for the damages

caused by his/her violation.

Challenges to the Designation of Confidential Material

       20.     Any party or interested member of the public may move the Court to modify the

designation of any documents or information produced in this litigation (either to include

additional protection with respect to confidentiality or to remove a confidential designation).

Before making such a motion, the party or an interested member of the public shall first attempt

to resolve such dispute with the producing party’s counsel. Pending resolution of any challenges

to the designation of documents or information, the material at issue shall continue to be treated




                                                7
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 7 of 15
as Confidential Material until ordered otherwise by the Court. The burden shall be on the party

seeking to modify the designation to show that the producing party’s designation is inappropriate.

Withholding of Information

       21.     Non-relevant Attachments. The parties will not produce non-relevant attachments

that are attached to relevant emails. When an attachment is withheld, either for privilege or non-

responsiveness, the producing party shall produce a one-page TIFF image (or PDF if production

format dictates) in place of the withheld attachment, correspondingly stating “Attachment

Withheld-Privileged” or “Attachment Withheld-Nonresponsive”, and bearing a sequential BATES

number within the family BATES range. If any attachment to an email contains responsive

content, then the cover email shall be produced for context, regardless of the cover email’s

responsiveness. The cover email may be redacted in part to remove sensitive information, as

described below.

       22.     Redactions. The parties may redact (1) information that is privileged or protected

from discovery as work product or by reason of any other applicable privilege or immunity; (2)

information subject to non-disclosure obligations imposed by governmental authorities, law or

regulation (e.g., protected personal information); and (3) sensitive, non-relevant information,

including but not limited to personally identifiable information, trade secrets, or information

regarding products, data, or people. Privilege redactions will state, over the redacted portion,

“Redacted–Privileged,” and all other redactions will state, “Redacted–Nonresponsive.”

Redactions of emails will not redact the names of recipients or the subject line of the emails, unless

the subject line is itself privileged or contains the sensitive information described above, in which

case only so much of the subject line will be redacted as may be needed. The parties will produce

redacted documents in TIFF format (or searchable PDF if production format dictates; or in native



                                                  8
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 8 of 15
format for file types that do not convert well to TIFF/PDF, such as Excel files) with corresponding

searchable OCR text and the associated metadata for the document, ensuring the redacted content

is fully protected from disclosure.

Confidential Material In Filings, Hearings, and Trial

       23.     Confidential Material in Filings. Without written permission from the Producing

Party or court order secured after appropriate notice to all interested persons, a party may not file

Confidential Material in the public record in this action (or in any other action, such as an appeal).

A party that seeks to file under seal any Confidential Material must comply with Section G (6) of

the Electronic Case Filing Administrative Policies and Procedure Manual and/or any applicable

rules of the Court. Confidential Material may only be filed under seal in a manner prescribed by

the Court for such filings.

       24.     Manner of Sealing. In the event Confidential Materials or portions of transcripts

are sealed as confidential by the Court or as described in paragraph (23) above, they shall be filed

in an envelope bearing the following designation when deposited:

                                         CONFIDENTIAL

               IN ACCORDANCE WITH THE CONFIDENTIALITY ORDER
               OF THE COURT, THE CONTENTS OF THIS ENVELOPE
               SHALL BE TREATED AS CONFIDENTIAL AND MUST NOT
               BE SHOWN TO A PERSON OTHER THAN THE COURT,
               ATTORNEYS IN THIS CASE, OR TO PERSONS ASSISTING
               THOSE ATTORNEYS.

       25.     Confidential Material in Hearings and Trial. The provisions of this Order shall not

affect, and this Order does not limit, the admissibility of Confidential Material (or references to

that material) as evidence at trial, or during a hearing or similar proceeding in this action. Prior to

using Confidential Material or the information contained therein at any hearing that is open to the

public, the party seeking to use the Confidential Material must give at least seven (7) days advance

                                                  9
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 9 of 15
notice to the producing party of the intent to use the Confidential Material so that the producing

party may seek an appropriate Court Order to protect the Confidential Material.

Continuing Effect of this Order and Duty to Destroy

       26.     This Order shall continue to be binding throughout and after the conclusion of this

litigation, including all appeals. Within thirty (30) days of settlement or final adjudication,

including the expiration or exhaustion of all rights to appeal or petitions for extraordinary writs,

each party or non-party to whom any materials were produced shall, without further request or

direction from the Producing Party, promptly destroy all documents, items or data received

including, but not limited to, copies or summaries thereof, in the possession or control of any

expert or employee. This requirement to destroy includes all documents, not only those documents

designated as Confidential Material. The Receiving Party shall, if requested, submit a written

certification to the Producing Party by the 30-day deadline that confirms the destruction/deletion

of all Confidential Material, including any copies of Confidential Materials provided to persons

required to execute Exhibit A (Affidavit). Counsel for the parties may retain one copy of

documents in their file in order to comply with the requirements of the North Carolina State Bar

record retention rules. Notwithstanding this provision, outside counsel is entitled to retain an

archival copy of filings, depositions, and deposition exhibits.

       27.     The ultimate disposition of protected materials shall be subject to final order of the

Court at the conclusion of the litigation.

Procedure if Confidential Material Is Required to be Produced

       28.     If any person receiving documents covered by this Order is served with a subpoena,

order, interrogatory, or document or civil investigative demand (collectively, a “Demand”) issued

in any other action, investigation, or proceeding, and such Demand seeks material that was



                                                 10
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 10 of 15
produced or designated as Confidential Material by someone other than the Receiving Party, the

Receiving Party shall give prompt written notice by hand or electronic transmission within five (5)

business days of receipt of such Demand to the party or non-party who produced or designated the

material as Confidential Material, and shall object to the production of such materials on the

grounds of the existence of this Order. At the request of the party or non-party who produced or

designated the material as Confidential Material, the Receiving Party shall refuse to comply with

the Demand unless (a) ordered to do so by a court with jurisdiction over the Receiving Party; or

(b) released in writing by the party or non-party who designated the material as Confidential

Material. The burden of opposing the enforcement of the Demand shall fall upon the party or non-

party who produced or designated the material as Confidential Material. Compliance by the

Receiving Party with any order of a court of competent jurisdiction, directing production of any

Confidential Material, shall not constitute a violation of this Order.

Application of this Order to Productions by Third Parties

       29.     This Order may be used by third parties producing documents in connection with

this action. Third parties may designate information as Confidential or Highly Confidential –

Attorneys’ Eyes Only.

       30.     If a third party produces (or intends to produce) documents and does not designate

(or does not intend to designate) those documents as Confidential Material, then any party to this

action may seek to designate that third party’s documents or categories of documents as

Confidential Material. In that case, it will be the burden of the party seeking protected status to

move for a court order designating the materials as Confidential Material after the parties confer.

       31.     In the event additional parties join or intervene in this litigation, the newly joined

party(ies) shall not have access to Confidential Material until its/their counsel has executed and,



                                                 11
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 11 of 15
at the request of any party, filed with the Court the agreement of such party(ies) and such counsel

to be fully bound by this Order.

       32.     The parties agree that nothing in this Order shall be deemed to limit the extent to

which counsel for the parties may advise or represent their respective clients, conduct discovery,

prepare for trial, present proof at trial, including any document designated Confidential Material

as set forth herein, or oppose the production or admissibility of any information or documents

which have been requested.

       33.     This Order shall remain in full force and effect until such time as it is modified,

amended, or rescinded by the Court.

   SO ORDERED.


                             Signed: February 17, 2021




                                                  12
    Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 12 of 15
                               Respectfully stipulated to and submitted by,




Dated: February 16, 2021       By: /s/Nicole Haynes
                               Nicole Haynes, Bar No. 47793
                               nicole@vankampenlaw.com
                               Joshua R. VanKampen, Bar No. 32168
                               josh@vankampenlaw.com
                               VAN KAMPEN LAW, P.C.
                               201315 East Worthington Avenue
                               Charlotte, NC 28203
                               Telephone: 704.247.3245
                               Facsimile: 704.749.2638
                               Counsel for Plaintiff




Dated: February 16, 2021       By: /s/Jennifer K. Staples
                               Jennifer K. Staples, Bar No. 39833
                               jstaples@littler.com
                               LITTLER MENDELSON, P.C.
                               Bank of America Corporate Center
                               100 North Tryon Street, Suite 4150
                               Charlotte, NC 28202
                               Telephone: 704.972.7019
                               Facsimile:
                               Counsel for Defendant




                                13
Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 13 of 15
                       EXHIBIT A TO CONFIDENTIALITY ORDER


                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-150-MOC-DCK


THOMAS MANNING,

                   Plaintiff,

       vs.

WALMART, INC.,

                   Defendant.


          AFFIDAVIT OF COMPLIANCE WITH CONFIDENTIALITY ORDER

       1. My name is ___________________. I live at __________________________. I am

working on behalf (or at the direction and engagement) of __________________________.

       2. I am aware that a Confidentiality Order has been entered in the above-captioned lawsuit.

A copy of this Confidentiality Order has been given to me, and I have read and understand the

provisions of same.

       3. I acknowledge that documents and information designated as confidential and/or highly

confidential pursuant to such Confidentiality Order (“Confidential Materials”) are being disclosed

to me only upon the conditions that I agree (a) to be subject to the jurisdiction of this Court, and

(b) to comply with that Order. I hereby agree to abide by such Order, subject to all penalties

prescribed therein, including contempt of Court, for disobedience of said Order. I promise that the

documents and information given confidential treatment under the Confidentiality Order entered

in this case will be used by me only to assist counsel for the parties in preparing for litigation of


                                                 14
     Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 14 of 15
the above-captioned matter. I understand that any use of such Confidential Material in any manner

contrary to the provisions of the Confidentiality Order may subject me to the sanctions of this

Court for contempt and to liability for any damages caused by my breach of the Confidentiality

Order.

         4. I shall not disclose nor permit to be reviewed or copied said Confidential Materials, or

any information derived from, by any person other than the parties and counsel for the parties or

members of their staff.

         5. Within 30 days after the above-captioned lawsuit ends in a final non-appealable order,

I agree to destroy all Confidential Materials in my possession.



DATED: _________________, 20___                       ____________________________________
                                                      Signature

                                                      ____________________________________
                                                      Printed Name




Page 2
Exhibit A, Affidavit of Compliance with Confidentiality Order




                                                 15
    Case 3:20-cv-00150-MOC-DCK Document 16 Filed 02/17/21 Page 15 of 15
